DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 01/03/2022
Applicant Arguments						-Receipt Date 01/03/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/03/2022. Claims 1-8 and 10-20 are pending. No claims are amended. 

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
Applicant submits:
“As described, Singh purports to disclose "determining that the timeout value is too high or too low based on the determined number of failures that occurred due to timeout during the specified timeframe." That is, Singh adjusts the timeout value "based on the determined number of failures" during a specified time frame but not based on a current workload. Thus, Singh fails to disclose, teach, or suggest at least "wherein the timeout is a number of processing cycles and is dynamically adjusted based on a current workload" as claimed.” (Remarks, page 8)
based on a current workload. 
In the interest of compact prosecution, Examiner offers the following. Claims 2 and 3 describes that the load instruction returns a condition code to a calling program whether the timeout have expired or not and the Office Action maps this indication to a return value in Saha that indicates whether the lock is being used or not. However, the Specification at [0066] and [0070] provides further details regarding the condition code and how it’s used to steer program flow. Examiner suggests incorporating these further details may help to overcome the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. US 2006/0005197 (hereinafter, Saha) in view of Singh et al. US 9,229,839 (hereinafter, Singh).
Regarding claim 1, Saha teaches:
1. A computer-implemented method for executing a load instruction with a timeout, the method comprising: 
receiving, by a processing device, the load instruction ([0051]: the CMPXCHG_SW instruction is received by the processor, i.e. a processing device; [0061]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor); 
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space); 
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); and 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead).
Saha does not teach:
	wherein the timeout is dynamically adjusted based on a current workload;
However, Singh teaches:
is dynamically adjusted based on a current workload  (col 8 lines 56-65: the timeout value is adjusted based on the determined number of timeouts that occur during a timeframe which based on a currently executing workload, see also col 5 lines 23-25);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timeouts of Saha to be dynamically adjusted based on the number of timeouts that occur on a current workload as taught by Singh. One of ordinary skill in the art would have been motivated to make this modification to limit the number of timeouts due to false positives (Singh col 5 lines 20-28) while also achieving optimal timeout values (Singh col 9 lines 13-15).

Regarding claim 2, Saha in view of Singh teaches: 
2. The method of claim 1, wherein the load instruction returns an indication to a calling program whether the timeout has expired or whether the load instruction was performed successfully (Saha [0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; Saha [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Regarding claim 3, Saha in view of Singh teaches: 
3. The method of claim 2, wherein the indication is a condition code (Saha [0064]-[0065]: a value/lock variable is returned from memory to indicate if the lock is free or not, which also indicates if the load was successful or not, the value/lock variable is a condition code since it conditionally indicates whether the lock is free based on a compare).


4. The method of claim 2, wherein the indication is realized by returning a distinct value predefined by the processing device or defined by the calling program instead of the load instruction (Saha [0034] and [0064]: the lock value/indication may use a 1 or 0 to indicate the status, i.e. the returned 1 or 0 is predefined to indicate locked or free, instead of being defined by the load instruction).

Regarding claim 5, Saha in view of Singh teaches:
5. The computer-implemented method of claim 1, further comprising: 
responsive to determining that the timeout has not expired, determining, by the processing device, whether the lock of the cache line is free (Saha [0052] and [0062]-[0063]: during the sleeping condition before the timeout counter times out, i.e. responsive to determining that the timeout has not expired, the load may be woken up to determine if the lock is available/free).
	
Regarding claim 10, Saha in view of Singh teaches:
10. The computer-implemented method of claim 1, wherein loading the lock on the cache line is performed using a compare and swap operation (Saha [0021] and [0032]: the CMPXCHG_SW instruction loads the lock using a compare and exchange/swap operation).

Regarding claim 11, Saha teaches:
11. A system comprising: 
a memory comprising computer readable instructions ([0020]: a memory is provided to store computer readable instructions); and 
a processing device for executing the computer readable instructions ([0020] a computer/processing device executes the instructions) for performing a method for executing a load instruction with a timeout, the method comprising: 
receiving, by the processing device, the load instruction ([0051] and [0061]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor); 
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space); 
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); and 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead).
Saha does not teach:
	wherein the timeout is dynamically adjusted based on a current workload;
However, Singh teaches:
is dynamically adjusted based on a current workload  (col 8 lines 56-65: the timeout value is adjusted based on the determined number of timeouts that occur during a timeframe which is based on a currently executing workload, see also col 5 lines 23-25);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timeouts of Saha to be dynamically adjusted based on the number of timeouts that occur on a current workload as taught by Singh. One of ordinary skill in the art would have been motivated to make this modification to limit the number of timeouts due to false positives (Singh col 5 lines 20-28) while also achieving optimal timeout values (Singh col 9 lines 13-15).

	Regarding claim 12, Saha in view of Singh teaches:
12. The system of claim 11, wherein the load instruction returns an indication to a calling program whether the timeout has expired or whether the load instruction was performed successfully (Saha [0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; Saha [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).

Regarding claim 13, Saha in view of Singh teaches:
13. The system of claim 12, wherein the indication is a condition code (Saha [0064]-[0065]: a value/lock variable is returned from memory to indicate if the lock is free or not, which also indicates if the load was successful or not, the value/lock variable is a condition code since it conditionally indicates whether the lock is free based on a compare).


14. The system of claim 12, wherein the indication is realized by returning a distinct value predefined by the processing device or defined by the calling program instead of the load instruction (Saha [0034] and [0064]: the lock value/indication may use a 1 or 0 to indicate the status, i.e. the returned 1 or 0 is predefined to indicate locked or free, instead of being defined by the load instruction).

Regarding claim 15, Saha in view of Singh teaches:
15. The system of claim 11, wherein the method further comprises: 
responsive to determining that the timeout has not expired, determining, by the processing device, whether the lock of the cache line is free (Saha [0052] and [0062]-[0063]: during the sleeping condition before the timeout counter times out, i.e. responsive to determining that the timeout has not expired, the load may be woken up to determine if the lock is available/free).

Regarding claim 18, Saha in view of Singh teaches:
18. The system of claim 11, wherein the method further comprises: 
responsive to determining that the lock is not free, retrying, by the processing device, loading the lock on the cache line (Saha [0054] and [0062]: the load may be reissued to retry loading the lock if the lock was not free initially).

Regarding claim 19, Saha teaches:
19. A computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method ([0020]) for executing a load instruction with a timeout, the method comprising: 
receiving, by the processing device, the load instruction ([0051] and [0061]: the CMPXCHG_SW instruction is a load instruction since it issues a load at 802 when it is executed/received by the processor);  
attempting, by the processing device, to load a lock on a cache line of a memory ([0051]: the CMPXCHG_SW instruction attempts to acquire/load a lock on a cache line in a shared memory space);  
determining, by the processing device, whether the timeout has expired prior to a successful loading of the lock on the cache line ([0063]: a timeout counter may determine a timeout has expired at 824 prior to acquiring/successfully loading the lock on the cache line), wherein the timeout is a number of processing cycles ([0063] and [0065]: the timeout is a quantum of time and the timeout counter counts clock cycles, indicating the timeout is a number of cycles); and 
responsive to determining that the timeout has expired, executing, by the processing device, another instruction instead of loading the lock on the cache line ([0063]: responsive to determining the timeout at 824, the processor may give up on acquiring the lock and perform other tasks/instructions instead).
Saha does not teach:
	wherein the timeout is dynamically adjusted based on a current workload;
However, Singh teaches:
is dynamically adjusted based on a current workload  (col 8 lines 56-65: the timeout value is adjusted based on the determined number of timeouts that occur during a timeframe which is based on a currently executing workload, see also col 5 lines 23-25);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the timeouts of Saha to be dynamically adjusted based on the number of timeouts that occur on a current workload as taught by Singh. One of ordinary skill in the art would have been motivated to make this modification to limit the number of timeouts due to false positives (Singh col 5 lines 20-28) while also achieving optimal timeout values (Singh col 9 lines 13-15).

Regarding claim 20, Saha in view of Singh teaches: 
20. The computer program product of claim 19, wherein the load instruction returns an indication to a calling program whether the timeout has expired or whether the load instruction was performed successfully (Saha [0034] and [0051]: a value returned from memory is used to indicate, i.e. to a calling program, that the lock is being used by another processor, i.e. the value indicates whether the load instruction was performed successfully; Saha [0063]: the timeout indicates 824 indicates that the timeout has expired, the instruction may retire with an unsuccessful condition which also indicates whether the instruction was performed successfully).


Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. US 2006/0005197 (hereinafter, Saha) in view of Singh et al. US 9,229,839 (hereinafter, Singh) and Zeffer et al. US 2010/0332766 (hereinafter, Zeffer).
Regarding claim 6, Saha in view of Singh teaches:
6. The computer-implemented method of claim 5, further comprising: 
responsive to determining that the lock is free, setting, by the processing device, the lock of the cache line (Saha [0060]: a processor may acquire a lock upon determining the lock is available); and 
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction (Saha [0052] and [0060]: the processor executes instructions that were not speculatively executed or finishes executing speculative instructions subsequent to acquiring the lock).
	Saha in view of Singh does not explicitly teach executing instructions using the contents of the cache line after setting the lock. That is, Saha in view of Singh does not explicitly teach:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha in view of Singh to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor for ensuring correct processing and would yield the predictable result of minimizing the opportunities for incorrect speculation. 


7. The computer-implemented method of claim 6, further comprising: 
subsequent to executing the instruction using the contents of the cache line (Zeffer [0041]: instructions are executed using contents of the cache line), freeing, by the processing device, the lock of the cache line (Saha [0034]: the lock is released/freed subsequent to executing instructions using the cache line, see also Saha [0055]: the code shows the lock being freed “lock_var=0” subsequent to executing “instr2”, see further Zeffer [0041]: the lock is released after the critical section is complete).

	Regarding claim 8, Saha in view of Singh and Zeffer teaches:
8. The computer-implemented method of claim 6, further comprising: 
responsive to determining that the lock is not free, retrying, by the processing device, loading the lock on the cache line (Saha [0054] and [0062]: the load may be reissued to retry loading the lock if the lock was not free initially).

	Regarding claim 16, Saha in view of Singh teaches:
16. The system of claim 15, wherein the method further comprises: 
responsive to determining that the lock is free, setting, by the processing device, the lock of the cache line (Saha [0055]-[0056] and [0060]: a processor may acquire a lock upon determining the lock is available); and 
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction (Saha [0052] and [0060]: the processor executes instructions that were not speculatively executed or finishes executing speculative instructions subsequent to acquiring the lock).

subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line
	However, in the analogous art of cache locks, Zeffer teaches:
subsequent to setting the lock of the cache line, executing, by the processing device, an instruction using contents of the cache line ([0041]: once the lock is successfully acquired, instructions that access a shared resource using the lock are executed)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saha in view of Singh to execute instructions that use the cache line after setting the lock as taught by Zeffer. One of ordinary skill in the art would have been motivated to make this modification to guarantee synchronization (Zeffer [0041]). Further, one of ordinary skill in the art would have been motivated to make this modification to reduce the speculative execution performed in Saha since limiting speculative execution is a known technique on the known device of a computer processor for ensuring correct processing and would yield the predictable result of minimizing the opportunities for incorrect speculation. 

Regarding claim 17, Saha in view of Singh and Zeffer teaches:
17. The system of claim 16, wherein the method further comprises: 
subsequent to executing the instruction, freeing, by the processing device, the lock of the cache line (Saha [0034]: the lock is released/freed subsequent to executing instructions using the cache line, see also Saha [0055]: the code shows the lock being freed “lock_var=0” subsequent to executing “instr2”, see further Zeffer [0041]: the lock is released after the critical section is complete).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182